Case 1:18-cr-00068-JMS-WRP Document 203 Filed 10/22/19 Page 1 of 36   PageID #:
                                   1660
Case 1:18-cr-00068-JMS-WRP Document 203 Filed 10/22/19 Page 2 of 36   PageID #:
                                   1661
Case 1:18-cr-00068-JMS-WRP Document 203 Filed 10/22/19 Page 3 of 36   PageID #:
                                   1662
Case 1:18-cr-00068-JMS-WRP Document 203 Filed 10/22/19 Page 4 of 36   PageID #:
                                   1663
Case 1:18-cr-00068-JMS-WRP Document 203 Filed 10/22/19 Page 5 of 36   PageID #:
                                   1664
Case 1:18-cr-00068-JMS-WRP Document 203 Filed 10/22/19 Page 6 of 36   PageID #:
                                   1665
Case 1:18-cr-00068-JMS-WRP Document 203 Filed 10/22/19 Page 7 of 36   PageID #:
                                   1666
Case 1:18-cr-00068-JMS-WRP Document 203 Filed 10/22/19 Page 8 of 36   PageID #:
                                   1667
Case 1:18-cr-00068-JMS-WRP Document 203 Filed 10/22/19 Page 9 of 36   PageID #:
                                   1668
Case 1:18-cr-00068-JMS-WRP Document 203 Filed 10/22/19 Page 10 of 36   PageID #:
                                    1669
Case 1:18-cr-00068-JMS-WRP Document 203 Filed 10/22/19 Page 11 of 36   PageID #:
                                    1670
Case 1:18-cr-00068-JMS-WRP Document 203 Filed 10/22/19 Page 12 of 36   PageID #:
                                    1671
Case 1:18-cr-00068-JMS-WRP Document 203 Filed 10/22/19 Page 13 of 36   PageID #:
                                    1672
Case 1:18-cr-00068-JMS-WRP Document 203 Filed 10/22/19 Page 14 of 36   PageID #:
                                    1673
Case 1:18-cr-00068-JMS-WRP Document 203 Filed 10/22/19 Page 15 of 36   PageID #:
                                    1674
Case 1:18-cr-00068-JMS-WRP Document 203 Filed 10/22/19 Page 16 of 36   PageID #:
                                    1675
Case 1:18-cr-00068-JMS-WRP Document 203 Filed 10/22/19 Page 17 of 36   PageID #:
                                    1676
Case 1:18-cr-00068-JMS-WRP Document 203 Filed 10/22/19 Page 18 of 36   PageID #:
                                    1677
Case 1:18-cr-00068-JMS-WRP Document 203 Filed 10/22/19 Page 19 of 36   PageID #:
                                    1678
Case 1:18-cr-00068-JMS-WRP Document 203 Filed 10/22/19 Page 20 of 36   PageID #:
                                    1679
Case 1:18-cr-00068-JMS-WRP Document 203 Filed 10/22/19 Page 21 of 36   PageID #:
                                    1680
Case 1:18-cr-00068-JMS-WRP Document 203 Filed 10/22/19 Page 22 of 36   PageID #:
                                    1681
Case 1:18-cr-00068-JMS-WRP Document 203 Filed 10/22/19 Page 23 of 36   PageID #:
                                    1682
Case 1:18-cr-00068-JMS-WRP Document 203 Filed 10/22/19 Page 24 of 36   PageID #:
                                    1683
Case 1:18-cr-00068-JMS-WRP Document 203 Filed 10/22/19 Page 25 of 36   PageID #:
                                    1684
Case 1:18-cr-00068-JMS-WRP Document 203 Filed 10/22/19 Page 26 of 36   PageID #:
                                    1685
Case 1:18-cr-00068-JMS-WRP Document 203 Filed 10/22/19 Page 27 of 36   PageID #:
                                    1686
Case 1:18-cr-00068-JMS-WRP Document 203 Filed 10/22/19 Page 28 of 36   PageID #:
                                    1687
Case 1:18-cr-00068-JMS-WRP Document 203 Filed 10/22/19 Page 29 of 36   PageID #:
                                    1688
Case 1:18-cr-00068-JMS-WRP Document 203 Filed 10/22/19 Page 30 of 36   PageID #:
                                    1689
Case 1:18-cr-00068-JMS-WRP Document 203 Filed 10/22/19 Page 31 of 36   PageID #:
                                    1690
Case 1:18-cr-00068-JMS-WRP Document 203 Filed 10/22/19 Page 32 of 36   PageID #:
                                    1691
Case 1:18-cr-00068-JMS-WRP Document 203 Filed 10/22/19 Page 33 of 36   PageID #:
                                    1692
Case 1:18-cr-00068-JMS-WRP Document 203 Filed 10/22/19 Page 34 of 36   PageID #:
                                    1693
Case 1:18-cr-00068-JMS-WRP Document 203 Filed 10/22/19 Page 35 of 36   PageID #:
                                    1694
Case 1:18-cr-00068-JMS-WRP Document 203 Filed 10/22/19 Page 36 of 36   PageID #:
                                    1695
